DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: Bita (US 2012/0069031).

With regard to claim 1, D1 teaches An optical device, in at least figure 8, for illuminating one or more portions of a spatial light modulator (86), the optical device comprising: a waveguide (81); an array of tunable retarders (82a) positioned relative to the waveguide so that a respective tunable retarder: is optically coupled to receive light from the waveguide (81), has a first state, which causes the respective tunable retarder to direct light having a first polarization in a first direction, and has a second state distinct from the first state, which causes the respective tunable retarder to direct light having a second polarization that is distinct from the first polarization in the first direction ([0075]); and a polarization selective optical element located adjacent to the array of tunable retarders so that the light having the first polarization propagates from the polarization selective optical element in a second direction ([0075]) and the light having the second polarization propagates from the polarization selective optical element in a third direction ([0075]) distinct from the second direction ([0076]; he prismatic microstructures may be included in a film disposed on a carrier. Note that the size, shape, and separation of the turning features may vary. A wide variety of other types of turning films, diffractive, holographic, prismatic, or otherwise are possible. Accordingly, different sizes, shapes, configuration, and arrangements may be employed.).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 8; wherein the waveguide has a first surface (81 bottom) and an opposing second surface (81 top), and the light propagating in the 

	With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least [0076]; wherein the light propagating in the third direction from the polarization selective optical element undergoes a total internal reflection thereby continuing to propagate inside the waveguide.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches an optical device, in at least figure 8; wherein the array of tunable retarders (82a) is located adjacent to the second surface of the waveguide (81 top).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches an optical device, in at least figure 8; wherein the polarization selective optical element (88b) and the array of tunable retarders (82a) are embedded inside the waveguide (81).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 8; further including a substrate (85), wherein: 

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical device, in at least figure 8; wherein the light exiting the waveguide (81) through the first surface is received by a respective portion of the one or more portions of the spatial light modulator (86).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 8; wherein: the array of tunable retarders (82a) includes a first tunable retarder and a second tunable retarder distinct and mutually exclusive from the first tunable retarder; the first tunable retarder is tunable independent of the state the second tunable retarder is in; and the second tunable retarder is tunable independent of the state the first tunable retarder is in ([0076]; he prismatic microstructures may be included in a film disposed on a carrier. Note that the size, shape, and separation of the turning features may vary. A wide variety of other types of turning films, diffractive, holographic, prismatic, or otherwise are possible. 

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches an optical device, in at least figure 8; wherein: the first tunable retarder (82a) is configured to: receive, while the first tunable retarder (82a) is in the first state ([0075]), the light having a third polarization and provide first light having the first polarization; and receive, while the first tunable retarder is in the second state  ([0075]), the light having the third polarization and provide second light having the second polarization; and the second tunable retarder (84a) is configured to: receive, while the second tunable retarder (84a) is in the first state, the light having the third polarization and provide the first light having the first polarization; and receive, while the second tunable retarder (84a) is in the second state, the light having the third polarization and provide the second light having the second polarization  ([0075]).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical device, in at least figure 8; wherein: the array of tunable retarders (82a) includes a third tunable retarder distinct and mutually exclusive from the first tunable retarder (82a) and the second tunable retarder (84a); the second light from the second tunable retarder, propagating inside the waveguide (81), is received by the third tunable retarder (90), the second light received by the third tunable retarder (90) having 

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical device, in at least figure 8;wherein: the first light propagating from the first tunable retarder (82) is received by a first portion of the spatial light modulator (86); and the second light propagating from the third tunable retarder (90) is received by a second portion distinct from the first portion of the spatial light modulator (86 different segment).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an optical device, in at least figure 8; wherein the first light propagating from the first tunable retarder (82) received by the first portion of the spatial light modulator (86) has a first intensity and the second light propagating from the third tunable retarder (90) received by the second portion of the spatial light modulator has a second intensity distinct from the first intensity ([0075]).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further 

With regard to claim 14, D1 teaches A display device, in at least figure 8; comprising: a spatial light modulator (86); an optical device configured to illuminate (83) the spatial light modulator (86), the optical device including: a waveguide (81); an array of tunable retarders (82 and 84) positioned relative to the waveguide so that a respective tunable retarder (82): is optically coupled to receive light from the waveguide (81), has a first state, which causes the respective tunable retarder to direct light having a first polarization in a first direction ([0075]), and has a second state distinct from the first state, which causes the respective tunable retarder to direct light having a second polarization that is distinct from the first polarization in the first direction ([0075]); and a polarization selective optical element located adjacent to the array of tunable retarders so that the light having the first polarization propagates from the polarization selective optical element in a second direction ([0075]) toward the spatial light modulator and the light having the second polarization propagates from the polarization selective optical element in a third direction ([0075]) distinct from the second direction ([0076]; he prismatic microstructures may be included in a film disposed on a carrier. Note that the size, shape, and separation of the turning features may vary. A wide variety of other types of turning films, diffractive, holographic, prismatic, or otherwise are possible. Accordingly, different sizes, shapes, configuration, and arrangements may be employed.).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical device, in at least figure 8; wherein: the spatial light modulator (86) is configured to: receive the light propagating in the second direction ([0075]) from the polarization selective optical element (82a); and output image light in a fourth direction ([0075]).

With regard to claim 16, D1 teaches a method for illuminating one or more portions of a spatial light modulator, in at least figure 8; the method comprising: at an optical device including a waveguide (81), an array of tunable retarders (82 and 84) and a polarization selective optical element (82a) located adjacent to the array of tunable retarders: receiving, by a respective tunable retarder (82), light from the waveguide (81); providing, by the respective tunable retarder, while in a first state, light having a first polarization ([0075]); providing, by the respective tunable retarder, while in a second state, light having a second polarization ([0075]); directing, with the polarization selective optical element, the light having the first polarization in a first direction ([0075]) toward a respective portion of the one or more portions of the spatial light modulator; and directing, with the polarization selective optical element, the light having the second polarization in a second direction ([0075]) distinct from the first direction ([0076]; he prismatic microstructures may be included in a film disposed on a carrier. Note that the size, shape, and separation of the turning features may vary. A wide variety of other types of turning films, diffractive, holographic, prismatic, or otherwise are possible. 

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches an optical device, in at least figure 8; wherein: the array of tunable retarders (82 and 84) includes a first tunable retarder (82) and a second tunable retarder distinct and mutually exclusive from the first tunable retarder; the first tunable retarder (82) is tunable independent of the state the second tunable retarder is in; and the second tunable retarder (84) is tunable independent of the state the first tunable retarder is in.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an optical device, in at least figure 8; further comprising: receiving, with the first tunable retarder (82) while the first tunable retarder is in the first state, the light having a third polarization and providing first light having the first polarization ([0076]); receiving, with the first tunable retarder while the first tunable retarder is in the second state, the light having the third polarization ([0076]) and providing second light having the second polarization ([0076]); receiving, with the second tunable retarder (84) while the second tunable retarder is in the first state, the light having the third polarization ([0076]) and providing the first light having the first polarization ([0076]); and receiving, with the second tunable retarder while the second tunable retarder (84) is in the second state, 

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches an optical device, in at least figure 8; wherein the array of tunable retarders (82 and 84) includes a third tunable retarder (90) distinct and mutually exclusive from the first tunable retarder (82) and the second tunable retarder (84), and the method further comprises: receiving, by the third tunable retarder, the second light from the second tunable retarder, propagating inside the waveguide (81), the second light received by the third tunable retarder having the second polarization; while the third tunable retarder is in the first state, providing the first light having the first polarization; and while the third tunable retarder is in the second state, providing the second light having the second polarization ([0076]; he prismatic microstructures may be included in a film disposed on a carrier. Note that the size, shape, and separation of the turning features may vary. A wide variety of other types of turning films, diffractive, holographic, prismatic, or otherwise are possible. Accordingly, different sizes, shapes, configuration, and arrangements may be employed.).

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 19, wherein D1 further teaches an optical device, in at least figure 8; further comprising: receiving, by a first portion of the spatial light modulator (86), the first light propagating from the first tunable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872